IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                         DIVISION ONE                                                           o
                                                                                1-0        CAO

                                                                                 «-"            !       S
LEGACY PARTNERS RIVERPARK                         No. 69073-6-1
                                                                                                    o
APARTMENTS BUILDINGS A/B LLC;                                                    -o         o       -n,

and LEGACY PARTNERS RIVERPARK
APARTMENTS BUILDING E LLC,
Delaware Limited Liability Corporations,
                                                                                       "            —id
                    Appellants,                                                                     o^
                                                                                       CD           -i';'^,



KING COUNTY, WASHINGTON,                          UNPUBLISHED OPINION
a Municipal Corporation,

                    Respondent.                   FILED: September3, 2013


      Verellen, J. —The King County Assessor (Assessor) obtained summary

judgment dismissing Legacy Partners' tax refund action. Legacy Partners appeals,

challenging the Assessor's authority to correct erroneous property tax assessments in

tax years 2010 (the 2009 assessment) and 2011 (the 2010 assessment). The Assessor

had authority to correct the 2009 assessment of Legacy's new construction under the

manifest error provision of RCW 84.48.065(1). The Assessor had authority to correct

the 2010 assessment because the May 31, 2010 assessment finalization date provided

under RCW 84.40.040 is directory rather than mandatory. We affirm.
No. 69073-6-1/2



                                          FACTS


       Legacy Partners Riverpark Apartments Building A/B LLC and Legacy Partners

Riverpark Apartments Building E LLC (collectively Legacy) own two new residential

condominium buildings in Redmond, Washington.1 The Assessor was aware ofthe
development, and appraisal staff visited the site in June 2009 to value the

improvements on the parcels.2
       Before development of the parcels, the appraisal records listed a "placeholder"

improvement value of $1,000 on each parcel. The placeholder entry signaled that

future development would require valuation once construction was complete. Through

a series of errors with respect to assessment years 2009 and 2010, the Assessor

initially listed both parcels at an assessed value of $1,000 instead of at the actual

assessed value.

                         The 2009 Assessment (Payable in 2010)

       In June 2009, after substantial completion of the condominium construction, the

Assessor conducted a site inspection. The Assessor generated a new construction

production report that recognized the improvement values for assessment year 2009.

The appraisal staff determined the fair market value of the improvements on Building

A/B was $16,129,600, and on Building E was $14,135,900.

      The Assessor entered these assessed values for each parcel into the Assessor's

appraisal value tracking system. When the Assessor's appraisal staff input the


      1 Building A/B LLC owns parcel 733805-0010 and Building E LLC owns parcel
733805-0040.

      2The certificate of occupancy for Building E was issued in August 2009, and the
certificate of occupancy for Building A/B was issued in March 2010.
No. 69073-6-1/3



improvement values into its computer system, the software program placed an

automatic hold on those improvements. The hold is designed to flag possibly erroneous

assessed values, and places a hold on any assessed value increase of over 30 percent

(or decreases of over 25 percent) from the previous year's value. A senior appraiser

responsible for reviewing the holds failed to release the holds on these two parcels, so

the 2009 assessment roll was finalized with the original $1,000 placeholder value for

each parcel.

      The Assessor learned of the mistake in late April or early May of 2010, at which

point the Assessor's office had already billed the property taxes.3 On April 29, 2010,
and May 4, 2010, the Assessor requested corrections to the 2009 roll so the accurate

improvement values that had initially failed to post would ultimately be included in the

2009 roll. The Assessor also sent notices to Legacy as required under RCW 84.48.065,

explaining the value change was because ofa "failfure] to post."4 The Assessor issued
corrected 2009 tax statements to Legacy on May 5, 2010.

                        The 2010 Assessment (Payable in 2011)

       Because the Assessor did not learn of the assessment mistake until May 2010,

the Assessor was not able to correct the $1,000 placeholder value before the initial

2010 assessments were issued early that year. The Assessor therefore sent initial

assessment notices to Legacy that listed the erroneous $1,000 placeholder values. The

placeholder values remained on the 2010 assessment roll until November 3, 2010,

when the Assessor posted a correction to the 2010 roll. The Assessor sent updated

      3The Assessor learned of the mistake from the owners of an adjacent parcel
who received a notice listing the $1,000 improvement value placeholder.
      4Clerk's Papers at 255, 257.
No. 69073-6-1/4



notices of value to Legacy on November 11, 2010.5 The 2010 assessment roll was
certified shortly thereafter, in December 2010, reflecting the accurate assessments for

both parcels.

                                     Procedural History

          Legacy paid the corrected taxes for 2009 and 2010, and then challenged the

revised 2009 and 2010 assessments in an appeal to the King County Board of

Equalization, as well as in the instant action requesting a tax refund. In the instant

action, the Assessor moved for summary judgment, and the court granted the motion.

Legacy timely filed its notice of appeal.

                                       DISCUSSION

          Legacy challenges the revised tax assessments for years 2009 and 2010,

contending the trial court erred in concluding the Assessor had authority to correct the

placeholder values of $1,000 that were erroneously used in both assessment years.

We review a trial court's summaryjudgment decision de novo.6 We perform the same

inquiry as the trial court, viewing all facts and reasonable inferences in the light most

favorable to the nonmoving party.7
       Our objective in analyzing a statute is to ascertain and carry out the legislature's

intent.8 We derive the plain meaning ofa statute from the ordinary meaning of the
language at issue, in the context of the statute in which that provision is found, as well

       5The 2010 improvement values shifted slightly from the 2009 values, with
Building A/B valued at $14,997,400 and Building E valued at $15,433,300.
       6 Lvbbert v. Grant County, 141 Wn.2d 29, 34, 1 P.3d 1124 (2000).
       7 Id,; CR 56(c).
       8 Dep't of Ecology v. Campbell & Gwinn LLC. 146 Wn.2d 1, 9-10, 43 P.3d 4
(2002).
No. 69073-6-1/5



as taking into consideration the statutory scheme as a whole.9 If the meaning of a
statute is plain on its face, then the court must give effect to that plain meaning as the

expression of legislative intent.10 It is well established that an unambiguous statute is
not subject to the rules of statutory construction.11
                          Manifest Error—The 2009 Assessment

          Legacy argues the Assessor lacked the authority under RCW 84.48.065(1) to

correct the erroneous listing at the placeholder value of $1,000 for the 2009

assessment. RCW 84.48.065(1) provides the Assessor authority to correct erroneous

assessments due to "manifest errors," provided the correction will not involve a

revaluation of the property. The statute provides in pertinent part:

       The county assessor or treasurer may cancel or correct assessments on
       the assessment or tax rolls which are erroneous due to manifest errors in
       description, double assessments, clerical errors in extending the rolls, and
       such manifest errors in the listing of the property which do not involve a
       revaluation of property.... When the county assessor cancels or corrects
       an assessment, the assessor shall send a notice to the taxpayer in
       accordance with RCW 84.40.045, advising the taxpayer that the action
       has been taken and notifying the taxpayer of the right to appeal the
       cancellation or correction to the county board of equalization, in
       accordance with RCW 84.40.038. ... No manifest error cancellation or
       correction .. . shall be made for any period more than three years
       preceding the year in which the error is discovered.1121
       Legacy argues that the Assessor ran afoul of RCW 84.48.065 when, in May

2010, it requested roll corrections to reflect the accurate improvement values for


      9 Lake v. Woodcreek Homeowners Ass'n, 169 Wn.2d 516, 526, 243 P.3d 1283
(2010).
       10 Campbell & Gwinn, 146 Wn.2d at 9-10.
       11 Dep't. of Transp. v. James River Ins. Co.. 176 Wn.2d 390, 396, 292 P.3d 118
(2013).
       12 RCW 84.48.065(1) (emphasis added).
No. 69073-6-1/6



assessment year 2009, and that the roll correction constituted a prohibited revaluation

ofthe improvements.13
       The Assessor relies on the plain language of the statute, arguing the manifest

error "catch-all" in the statute, "errors in the listing of the property which do not involve a

revaluation of property," includes this exact error. "Revaluation" is defined as "a revised

or new valuation or estimate."14,15 The Assessor valued the properties once, in June

2009. The Assessor's correction of the error involved removal of the automatic hold the

appraisal program had placed on the updated improvement values the appraisal staff

had entered in June 2009. Correction of the error did not require the Assessor to

revalue the property, as staff had already entered the accurate June 2009 improvement

values.16



       13 Legacy does not argue the Assessor failed to provide notice under the statute.
       14 Webster's Third New International Dictionary 1942 (3d ed. 2002). The
dictionary definition is consistent with the Department of Revenue's definition. See
WAC 458-14-005(20) (defining "revaluation" as "a change in value of property based
upon an exercise of appraisal judgment").
       15 The Assessor also relies on WAC 458-14-005(14), which defines "manifest
error." The Department of Revenue has defined "manifest error" to mean "an error in
listing or assessment, which does not involve a revaluation of property, including the
following: . . . (b) A clerical or posting error; or... (j) Any other error which can be
corrected by reference to the records and valuation methods applied to similarly
situated properties, without exercising appraisal judgment." WAC 458-14-005(14). We
find it unnecessary to rely on this section of the WAC because the plain language of the
manifest error statute contemplates the type of mistake at issue in the case.
       16 Legacy also argues that the Assessor's correction of the assessments is
inconsistent with the omit statute, RCW 84.40.080. The omit statute permits the
Assessor to make a correction when improvements are omitted entirely from an
assessment. RCW 84.40.080 ("Where improvements have not been valued and
assessed as a part of the real estate upon which the same may be located, as
evidenced by the assessment rolls, they may be separately valued and assessed as
omitted property under this section."). The Assessor does not rely on RCW 84.40.080
to support its revised 2009 or 2010 assessments. RCW 84.40.080 applies only where
No. 69073-6-1/7



       We affirm the trial court's determination that the Assessor had the authority to

correct the erroneous 2009 assessment under RCW 84.48.065(1). The Assessor's

actions fall squarely within the plain language of the statute. Further, the statute

contemplates that correction of such errors may involve material changes to both the

assessed value and the tax rolls.17 As the Assessor highlights, if manifest errors such
as this one were not correctable under RCW 84.48.065 (provided such correction took

place within the three-year limitation provided in the statute), the statute would create a

huge windfall to taxpayers whose property was mistakenly listed below the appraised

value and would create a tax burden to taxpayers whose property was mistakenly listed

above the appraised value.

        Timeliness Requirements for Listing New Construction—RCW 36.21.080

       Legacy argues the Assessor did not have authority to list Legacy's new

construction on the assessment rolls after August 31 of either the 2009 or 2010

assessment years, relying upon RCW 36.21.080. RCW 36.21.080 provides authority to

assessors to place new construction or significant renovation on the assessment roll up

through August 31 of the assessment year. The statute provides:




no value at all was placed on the improvements. Here, the Assessor did value the
improvements (although the correct values were not initially accurate), and the
placeholder values signified that future development would require valuation once
construction was complete. The omit statute does not apply to these facts.
      17 See RCW 84.48.065(1) ("The county assessor or treasurer may cancel or
correct assessments on the assessment or tax rolls."). We decline to examine the
legislative history of RCW 84.48.065, which Legacy urges us to consider. Legacy has
not demonstrated that the plain language of the statute is ambiguous. Examination of
legislative history is only appropriate where the plain language does not dictate the
outcome. Campbell & Gwinn, 146 Wn.2d at 12.
No. 69073-6-1/8



       The county assessor is authorized to place any property that is increased
       in value due to construction or alteration for which a building permit was
       issued ... on the assessment rolls for the purposes of tax levy up to
       August 31st of each year. The assessed valuation of the property shall be
       considered as of July 31st ofthat year.1181
In contrast to the July 31 valuation date for new construction in RCW 36.21.080, all

other real property is assessed according to its value "on the first day of January of the

year in which it is assessed."19
       Legacy contends that because the Assessor did not enter the accurate assessed

value of its improvements (i.e., the new construction) until after August 31, 2009 for the

2009 assessment and until after August 31, 2010 for the 2010 assessment, the July 31

valuation date of RCW 36.21.080 does not apply to either assessment year.20
Accordingly, Legacy argues that its tax liability stems from the assessed value of its

parcels on January 1, 2009 ($1,000) and January 1, 2010 ($1,000).

       As to the 2010 assessment, the Assessor correctly observes that

RCW 84.40.040 rather than RCW 36.21.080 applies.21 RCW 84.40.040 provides that

assessors shall complete the listing and valuation of existing properties (i.e., not new

construction) by May 31 of each year: "The assessor shall also complete the duties of

       18 RCW 36.21.080.
       19 RCW 84.40.020.
       20 For assessment year 2009, the parcels were placed into the system in June
2009, but due to the automatic hold, were not listed with the accurate improvement
values until the May 2010 correction, after the August 31, 2009 deadline for listing new
construction. For assessment year 2010, the parcels were listed on the assessment roll
with the accurate improvement values by November 2010, after the May 31, 2010
deadline for listing existing construction.
       21 The Assessor had already placed Legacy's parcels on the 2009 rolls as new
construction by May 2010. It is nonsensical to apply RCW 36.21.080 to a 2010
assessment of parcels that were no longer "new" and had already been placed "on the
assessment rolls for the purposes of tax levy" in 2009 (albeit late). RCW 36.21.080.


                                              8
No. 69073-6-1/9



listing and placing valuations on all property by May 31st of each year, except that the

listing and valuation of construction and mobile homes under RCW 36.21.080 and

36.21.090 shall be completed by August 31st of each year."

      As our Supreme Court held in Niichel v. Lancaster, the May 31 timeline set forth

in RCW 84.40.040 is directory rather than mandatory.22 The court reasoned:
      The statutes under consideration serve the purpose of prescribing the
      procedure to be followed in making assessments. They do not purport to
      limit the taxing power. The words are affirmative and relate to the manner
      in which the assessment power is to be exercised. The specified times for
      performance are not essential to the purpose of the statute. As long as
      the assessments are made in the year before the taxes are to be levied,
      including an allowance for time in which to appeal, the essential purpose
      of the statute is satisfied.[23]

      Niichel is satisfied because the Assessor corrected the 2010 assessments before

the 2010 tax roll closed, and in the year before the taxes were levied (2011). Further,

Legacy had the time and ability to appeal the corrected 2010 assessment

administratively. Legacy provides no authority that there must be time to fully complete

the appeal process in the year before the tax is levied. Accordingly, the Assessor's

November 3, 2010 revision to the parcels' value for the 2010 assessment year, although

after the May 31 deadline, does not provide a basis for a refund.




       22 97 Wn.2d 620, 626-27, 647 P.2d 1021 (1982) (concluding that to read "shall
also complete" in RCW 84.40.040 as mandatory would "gravely disserve the interests of
this State and its people and would protect no right of any individual. The purpose of
the taxing statute would be effectively thwarted."). In Niichel. the taxpayer challenged
the assessor's authority to raise the assessed value on the subject properties because
the steps in the assessment process were delayed, jd. at 622.
      23 Id. at 624.
No. 69073-6-1/10



       We need not consider the applicability of RCW 36.21.080 to the 2009

assessment because the manifest error statute permitted the Assessor to correct the

2009 assessment.24




       24 To the extent Legacy argues the manifest error statute would never extend to a
late listing of new construction, it provides no authority for that proposition. Further,
even if we applied RCW 36.21.080 to the 2009 assessment as Legacy urges us to do,
we would reach the conclusion that the August 31 deadline is directory rather than
mandatory. Niichel's rationale that the May 31 deadline in RCW 84.40.040 is directory
rather than mandatory applies with equal force to RCW 36.21.080. As the Niichel court
explained, "[T]he courts charge every owner with knowledge that his property is taxable
every year.... Applying these principles to the question before us, we cannot conceive
that the [legislature intended, in specifying the times at which assessment actions
should be taken, to make the validity of the assessment depend upon strict compliance
with those provisions." Niichel. 97 Wn.2d at 626. The Niichel court further reasoned
that RCW 84.40.040 was a statute "'specifying a time within which a public officer is to
perform an official act regarding the rights and duties of others'" rather than a statute
limiting the power of the officer, jd at 623 (quoting State v. Miller. 32 Wn.2d 149,155,
201 P.2d 136 (1948)). Similar to RCW 84.40.040, RCW 36.21.080 specifies a time
within which the Assessor must value new construction and place it on the assessment
rolls. RCW 36.21.080 simply provides the Assessor more time to list and value new
construction than it provides to value existing property, and provisions in regard to time
or method are generally interpreted as directory only. id. at 624. Both RCW 84.40.040
and RCW 36.21.080 prescribe the procedure for making assessments and do not limit
the county's taxing authority, jd.
        Legacy also contends the August 31 deadline of RCW 36.21.080 must be
mandatory because the deadline "reflects a reasonable legislative judgment as to when
new construction listing must be completed in order to permit property taxes to be
calculated and imposed in the manner contemplated by law." Appellant's. Br. at 14.
Legacy explains that because new construction increases the aggregate amount of tax
that a district may levy, new construction listings must be timely completed to allow
taxing districts to include that value in determining tax levies. Appellant's Br. at 14-16
(citing RCW 84.55.010). While Legacy's argument is technically correct, it cannot be
reconciled with the manifest error statute, RCW 84.48.065(1), which specifically
contemplates a retroactive adjustment to both assessments and to the tax rolls
including errors over the past three years. The Niichel court did not consider the
relationship between RCW 84.04.080 and the manifest error statute. For this reason,
we are not concerned with the Niichel court's statement that assessments be completed
in the year before the taxes are actually levied. Niichel, 97 Wn.2d at 624.


                                            10
No. 69073-6-1/11



                                     CONCLUSION

       The Assessor's correction of the automatic hold on the 2009 valuation of the

improvements did not involve any "revaluation," and RCW 84.48.065 applies to this

manifest error in the 2009 assessment. The correction of the 2010 assessment after

the May 31 deadline of RCW 84.40.040 was permissible because, under established

case law, the deadline is directory and not mandatory. Legacy does not establish it is

entitled to a refund.

       Affirmed.




WE CONCUR:




                                           11